Filed 3/28/22 P. v. Telea CA1/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A160734
 v.
 SIKAI FANO TELEA,                                                      (San Mateo County
                                                                        Super. Ct. No. SC55569A)
             Defendant and Appellant.


         Defendant Sikai Fano Telea appeals from a postjudgment order
denying his petition for resentencing under Penal Code 1 section 1170.95. The
trial court found defendant ineligible for relief because it concluded he was a
major participant who acted with reckless indifference to human life. The
court also concluded defendant’s attempted murder convictions were
ineligible for resentencing under section 1170.95.
         On appeal, defendant contends he is entitled to resentencing because
the trial court failed to require the prosecution to carry its burden of proof,
prevented defendant from presenting additional evidence, and improperly
relied on its recollection of the evidence. He further asserts he was deprived
of due process due to judicial bias. We conclude the trial court erred in
refusing to allow defendant to present evidence, and remand for the court to


         1   All statutory references are to the Penal Code.
conduct a new evidentiary hearing under section 1170.95, subdivision (d).
We also reverse the trial court’s order denying defendant’s petition as to
certain attempted murder convictions, and remand to the trial court for
further proceedings in accordance with section 1170.95. We deny defendant’s
claim of judicial bias.
                                        I.
                               BACKGROUND
A. Factual Background
      The following facts were set forth in this court’s prior nonpublished
opinion, People v. Telea (Nov. 25, 2008, A110926) (Telea I): “[Defendant] and
the codefendants robbed a Wells Fargo bank branch in Burlingame on
October 11, 2002. In the course of the robbery, codefendant Seti Scanlan shot
and killed one bank employee, and defendant shot, but did not kill, a second
employee. On November 1, 2002, a man robbed a Carl’s Jr. restaurant in
Mountain View at gunpoint. Soon after on the same night, two men robbed a
Mountain View market. A police officer responding to the robbery report
from Carl’s Jr. encountered and began to follow an SUV that was leaving the
area. As the officer pulled the SUV over, a man emerged and shot at the
officer, shattering the car windshield and striking the officer in the face.
Other responding officers began a high-speed chase of the SUV. During the
chase, persons inside the SUV, including defendant, fired shots at various
pursuing officers. After the vehicle came to a stop, two of the codefendants
were caught, but the remainder of the occupants escaped. Defendant was not
among those caught that night, but he later admitted his involvement in all
three robberies.”




                                        2
B. Procedural Background
      Defendant was charged by amended information with murder (§ 187,
subd. (a); count 1), attempted murder (§§ 187, subd. (a), 664; count 2), seven
counts of robbery (§ 212.5, subd. (c); counts 3–7, 12–13), and four counts of
attempted murder of a police officer (§§ 187, subd. (a), 664; counts 8–11). The
information also asserted a robbery-murder special circumstance (§ 190.2,
subd. (a)(17)(A)) as to count 1, and various personal gun use and great bodily
injury allegations (§§ 12022.53, subds. (b), (c), (d), 12022, subd. (a)(1),
1203.06, subd. (a)(1)) as to counts 2–7, 8–13). A jury convicted defendant of
counts 1 through 12. The court sentenced defendant to life without parole.
Defendant’s convictions were upheld by this court in Telea I, supra, A110926.
      Defendant subsequently filed a petition for resentencing pursuant to
section 1170.95. Following appointment of counsel and briefing, the trial
court concluded defendant had established a prima facie case for relief and
set the matter for an evidentiary hearing.
      In advance of the evidentiary hearing, defendant argued he was
convicted under a theory of felony murder, and the jury was instructed with
an outdated definition of “major participant.” Defendant also argued the
court should set aside his attempted murder convictions related to the
shootings during a police chase (counts 8–11) because those were likely based
on the natural and probable consequences doctrine. Defendant asserted he
was entitled to introduce new evidence on these issues. Defendant filed a
separate motion seeking to introduce evidence of his codefendant’s statement
to an investigator in which the codefendant stated he had forced defendant to
participate in the robbery.
      At the beginning of the evidentiary hearing, the trial court announced
its tentative ruling in which it framed the question as whether defendant was


                                         3
a major participant who acted with reckless indifference to human life, which
would preclude resentencing under section 1170.95. The trial court also
informed the parties it would not consider resentencing on the attempted
murder convictions because attempted murder was not part of
section 1170.95. During argument, defendant’s counsel requested that the
court allow testimony from his investigator regarding whether defendant was
forced to commit the robbery. The court declined to allow such evidence at
the hearing.
      Following the hearing, the trial court denied defendant’s
section 1170.95 petition. The court concluded defendant was a major
participant who acted with reckless indifference to human life. Defendant
timely appealed.
                                       II.
                                 DISCUSSION
A. Denial of Petition for Resentencing
      1. Statutory Background
      Effective January 1, 2019, Senate Bill No. 1437 (2017–2018 Reg. Sess.)
(Senate Bill 1437) amended “the felony murder rule and the natural and
probable consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual killer, did
not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats.
2018, ch. 1015, § 1, subd. (f); see People v. Gentile (2020) 10 Cal.5th 830, 842.)
      Senate Bill 1437 “redefined ‘malice’ in section 188. Now, to be
convicted of murder, a principal must act with malice aforethought; malice
can no longer ‘be imputed to a person based solely on his or her participation
in a crime.’ (§ 188, subd. (a)(3).)” (In re R.G. (2019) 35 Cal.App.5th 141, 144.)


                                        4
Senate Bill 1437 also “amended section 189, which defines the degrees of
murder, by limiting the scope of first degree murder liability under a felony-
murder theory. (§ 189, subd. (e).)” (People v. Turner (2020) 45 Cal.App.5th
428, 433.)
      Senate Bill 1437 also added section 1170.95, which permits a person
convicted of murder under a now-invalid felony-murder or natural and
probable consequences theory to petition the superior court to vacate the
murder conviction and to be resentenced on any remaining counts. (People v.
Lewis (2021) 11 Cal.5th 952, 959; People v. Gentile, supra, 10 Cal.5th at
p. 843.) A petitioner is eligible for relief if he or she (1) was charged with
murder by means of a charging document that allowed the prosecution to
proceed under a theory of felony murder or murder under the natural and
probable consequences doctrine; (2) was convicted of first or second degree
murder; and (3) could no longer be convicted of first or second degree murder
due to the changes to sections 188 and 189 effectuated by Senate Bill 1437.
(§ 1170.95, subd. (a).)
      In October 2021, the Governor signed into law Senate Bill No. 775 (Reg.
Sess. 2021–2022) (Senate Bill 775). Senate Bill 775 amended section 1170.95
to make relief available to those convicted of attempted murder or
manslaughter. (Stats. 2021, ch. 551, § 2; § 1170.95, subd. (a).) The
Legislature enacted Senate Bill 775 in part to clarify “that persons who were
convicted of attempted murder or manslaughter under a theory of felony
murder and the natural [and] probable consequences doctrine are permitted
the same relief as those persons convicted of murder under the same
theories.” (Stats. 2021, ch. 551, § 1, subd. (a).)




                                         5
      2. Analysis
      Defendant identifies three alleged grounds for error. First, he contends
the trial court erred by not requiring the prosecution to offer new evidence to
support their burden of proof.2 Second, defendant contends the trial court
erred by refusing to allow him to present evidence because the court
concluded such evidence was (1) previously presented, (2) could have been
previously presented, or (3) not relevant. Finally, defendant argues the court
erred by solely relying on its recollections of trial rather than any review of
the evidence.
             a. The Prosecution’s Offer of Evidence
      While the prosecution was required to establish beyond a reasonable
doubt at the postorder to show cause evidentiary hearing that defendant was
a major participant in the robbery and acted with reckless indifference to
human life (§ 1170.95, subd. (d)(3)), the prosecution was not required to
introduce any evidence at the evidentiary hearing. Subdivision (d)(3)
provides: “The admission of evidence in the hearing shall be governed by the
Evidence Code, except that the court may consider evidence previously
admitted at any prior hearing or trial that is admissible under current law,
including witness testimony, stipulated evidence, and matters judicially
noticed. . . . The prosecutor and the petitioner may also offer new or
additional evidence to meet their respective burdens.” (§ 1170.95,
subd. (d)(3), italics added.)
      Here, the prosecution opted to rely on the evidence presented at
defendant’s trial. Whether that evidence is sufficient to meet the


      2It is unclear whether defendant contends the trial court employed the
wrong standard of proof. However, the record clearly indicates the trial court
properly applied the “beyond a reasonable doubt” standard.

                                        6
prosecution’s burden of proof is an issue for the trial court to decide in light of
all the evidence introduced at the evidentiary hearing. But the prosecution’s
decision to not offer new or additional evidence does not automatically
indicate any failure to meet its burden.
            b. Defendant’s Right to Offer Evidence
      Conversely, we agree with defendant that he had a statutory right to
offer new or additional evidence at the section 1170.95, subdivision (d)(3)
hearing and to have the trial court consider that evidence. (§ 1170.95,
subd. (d)(3); People v. Anthony (2019) 32 Cal.App.5th 1102, 1152–1153.) A
defendant is entitled to present live witness testimony, documentary
evidence, and reliable hearsay. (People v. Williams (2020) 57 Cal.App.5th
652, 661, review den. Feb. 10, 2021 [“the rules of evidence governing a
section 1170.95[,] subdivision (d)(3) hearing should be no different than those
applied at other analogous postconviction resentencing proceedings”].)
      At the evidentiary hearing, the defendant sought to offer evidence of a
codefendant’s declaration against penal interest, in which he stated he had
forced defendant to participate in the robbery against defendant’s will, and
evidence that the handgun used by defendant was supplied by the
codefendant, was unfamiliar to defendant, and had a hair trigger. Because
the codefendant had since died, defendant sought to offer the evidence
through testimony of an investigator who spoke to the codefendant in the
weeks preceding the trial. Defendant asserted the statements were relevant
to the court’s consideration of the Banks/Clark3 factors when assessing

      3 People v. Banks (2015) 61 Cal.4th 788 set forth a nonexclusive list of
factors bearing on whether an aider and abettor of felony murder was a
“major participant”: “What role did the defendant have in planning the
criminal enterprise that led to one or more deaths? What role did the
defendant have in supplying or using lethal weapons? What awareness did
the defendant have of particular dangers posed by the nature of the crime,
                                         7
whether defendant was a major participant who acted with reckless
indifference to human life. While defendant had testified at trial that he was
coerced to participate in the robbery, he argued that testimony was evaluated
under a different standard of proof and definition than currently applies.
      The trial court declined to consider the evidence. It identified three
“problems” with the proposed testimony. First, the trial court noted the
evidence was duplicative of defendant’s trial testimony. Second, the trial
court expressed concerns about the reliability of the evidence because it was
not used at trial. The court speculated, “There was probably a tactical reason
for that. We don’t know because [the public defender] is not present to tell
us. And the proponent of this evidence is deceased now, so he can’t tell us
. . . . And there’s an interesting issue about whether any of this is even
against [the codefendant’s] penal interest.” Finally, the court concluded even
if it accepted the evidence and found defendant had been forced to
participate, it was “irrelevant” in determining whether defendant was a
major participant.
      Here, the trial court abused its discretion in refusing to consider the
proposed testimony. Pursuant to the statutory language, a petitioner is


weapons used, or past experience or conduct of the other participants? Was
the defendant present at the scene of the killing, in a position to facilitate or
prevent the actual murder, and did his or her own actions or inaction play a
particular role in the death? What did the defendant do after lethal force was
used?” (Id. at p. 803, fn. omitted.) People v. Clark (2016) 63 Cal.4th 522
provided a nonexclusive list of factors bearing on the “reckless indifference to
human life” element. These factors are the “defendant’s knowledge of
weapons used in the crime, and their actual use and number; [the]
defendant’s proximity to the crime and opportunity to stop the killing or aid
[the victim or victims]; the duration of the crime; [the] defendant’s knowledge
of [the actual killer’s] propensity to kill; and [the] defendant’s efforts to
minimize the possibility of violence during the crime.” (In re Miller (2017)
14 Cal.App.5th 960, 975, citing Clark, at pp. 618–621.)

                                        8
entitled to offer “new or additional evidence.” (§ 1170.95, subd. (d)(3).) “It is
generally said that ‘[o]ur task in interpreting these statutes is “to ascertain
and effectuate legislative intent.” [Citation.]’ [Citation.] The search for
intent, however, takes a specific form. ‘ “ ‘Because statutory language
“generally provide[s] the most reliable indicator” of [legislative] intent
[citations], we turn to the words themselves, giving them their “usual and
ordinary meanings” and construing them in context [citation].’ [Citation.] If
the language contains no ambiguity, we presume the Legislature meant what
it said, and the plain meaning of the statute governs.” ’ ” (Witt Home Ranch,
Inc. v. County of Sonoma (2008) 165 Cal.App.4th 543, 555.) The plain
language of subdivision (d)(3) states such evidence need not be new. Rather,
it may be new or additional. As the court noted, the codefendant’s
statements were not introduced at trial, and thus qualify as additional
evidence.
      While a defendant is generally entitled to offer evidence at the
evidentiary hearing, courts may properly exclude evidence, such as hearsay,
if it is not admissible under the Evidence Code. (See § 1170.95, subd. (d)(3).)
With regard to alleged statements by the codefendant, “ ‘ “[t]he proponent of
such evidence must show ‘that the declarant is unavailable, that the
declaration was against the declarant’s penal interest, and that the
declaration was sufficiently reliable to warrant admission despite its hearsay
character.’ ” [Citation.] “The focus of the declaration against interest
exception to the hearsay rule is the basic trustworthiness of the
declaration.” ’ [Citations.] [¶] ‘ “There is no litmus test for the determination
of whether a statement is trustworthy and falls within the declaration
against interest exception. The trial court must look to the totality of the
circumstances in which the statement was made, whether the declarant


                                        9
spoke from personal knowledge, the possible motivation of the declarant,
what was actually said by the declarant and anything else relevant to the
inquiry.” ’ [Citation.] ‘ “In determining whether a statement . . . is
sufficiently trustworthy to be admissible, the court may take into account not
just the words but the circumstances under which they were uttered, the
possible motivation of the declarant, and the declarant’s relationship to the
defendant.” ’ ” (People v. Smith (2017) 10 Cal.App.5th 297, 303–304, fn.
omitted.)
      Here, the trial court failed to adequately analyze whether the evidence
was sufficiently trustworthy to be admissible. The court did not identify any
specific circumstances, such as any conflicting statements made by the
codefendant or any special relationship between defendant and the
codefendant, that raised questions regarding credibility. Instead, the trial
court questioned the credibility of the evidence solely on the fact that it had
not been offered at trial. But there are various reasons why the public
defender may not have utilized the evidence apart from issues of credibility.
We are unaware of any authority that would support excluding such evidence
merely based on speculation as to the public defender’s trial strategy.
Likewise, while the trial court questioned whether the statement was
actually against penal interest, it failed to identify the basis for this concern.
Accordingly, the court abused its discretion by excluding such evidence
without fully assessing its admissibility. (See Katiuzhinsky v. Perry (2007)
152 Cal.App.4th 1288, 1294 [“While trial judges ordinarily enjoy broad
discretion with respect to the admission and exclusion of evidence . . . , a
court’s discretion is limited by the [applicable] legal principles . . . . ‘ “ . . .
Action that transgresses the confines of the applicable principles of law is




                                           10
outside the scope of discretion and we call such action an ‘abuse’ of
discretion.” ’ ”].)
       Finally, the Attorney General argues any such error is harmless. We
disagree. Because the trial court disallowed defendant from presenting
evidence, it is not part of the record and we are left with a void from which to
guess as to what that evidence may contain and how it may impact
defendant’s petition. (See Fuller v. Tucker (2000) 84 Cal.App.4th 1163, 1173
[“Argument of counsel is not evidence.”].) “We are a court of review, not a
tribunal of speculation.” (In re Armando L. (2016) 1 Cal.App.5th 606, 621.)
Accordingly, we decline to find the error harmless and remand to the trial
court to conduct a new evidentiary hearing pursuant to section 1170.95,
subdivision (d).
       3. Attempted Murder
       Defendant also requested the trial court vacate his attempted murder
convictions under section 1170.95. At the time of the evidentiary hearing, the
trial court correctly concluded section 1170.95 did not apply to attempted
murder convictions. (See People v. Sanchez (2020) 48 Cal.App.5th 914, 917,
abrogated by statute in § 1170.95, subd. (a).) However, passage of Senate
Bill 775 altered that analysis.
       On February 8, 2022, this court requested the parties submit letter
briefs addressing whether Senate Bill 775 requires this court to reverse the
order denying defendant’s petition for resentencing as to his attempted
murder convictions. In response, the Attorney General acknowledged the
trial court’s order should be reversed and remanded for further proceedings
in the trial court as to counts 8 through 11.
       We agree. Accordingly, we reverse the trial court’s order denying
defendant’s petition for resentencing under section 1170.95 as to counts 8


                                       11
through 11 (attempted murder of a police officer), and remand for further
proceedings pursuant to section 1170.95.
B. Due Process
      Finally, defendant argues he was deprived of due process because the
trial judge was “so invested and committed to a belief that [defendant] was
guilty as previously charged, convicted, and sentenced, that he was unable to
act as an impartial fact-finder at the resentencing hearing.” To support his
claim, defendant points to comments by the court that a jury found defendant
guilty, the conviction was upheld by the Court of Appeal, and that facts were
developed at a lengthy trial that was “meticulously tried by both sides.” He
asserts these comments, along with the court’s refusal to consider new
evidence, demonstrates the judge was “invested in the correctness of the
outcome of the original trial.”
      To establish a due process violation, actual bias need not be proved;
however, “based on an objective assessment of the circumstances in the
particular case, there must exist ‘ “the probability of actual bias on the part of
the judge . . . [that] is too high to be constitutionally tolerable.” ’ ” (People v.
Freeman (2010) 47 Cal.4th 993, 996.) Under this objective standard, “only
the most ‘extreme facts’ would justify judicial disqualification based on the
due process clause.” (Ibid.) The due process clause does not require judicial
disqualification based on the mere appearance of bias. (Id. at pp. 1000,
1006.)
      Here, the judge did not make any comments on the record that would
lead a reasonable person to conclude he was biased or that he had already
made up his mind, and that he could not come to a different conclusion after
conducting a full evidentiary hearing. The comments at issue merely reflect
the outcome of the original trial, and note the extensive evidence developed


                                         12
during that trial—evidence that is permissibly part of the evidentiary record
that a court may consider. (See § 1170.95, subd. (d)(3).) Likewise, the trial
court’s error in not allowing defendant to offer new evidence does not justify
disqualification. (See People v. LaBlanc (2015) 238 Cal.App.4th 1059, 1079
[“Mere judicial error does not establish bias and normally is not a proper
ground for disqualification.”].) Generally, the power of appellate courts to
order removal of a trial judge from a case must be used sparingly. (People v.
Gulbrandsen (1989) 209 Cal.App.3d 1547, 1562.) Because we conclude there
was no evidence of judicial bias, we deny defendant’s request to remove the
trial judge without prejudice to any action defendant may take to raise any
concerns about judicial bias in the trial court.
                                       III.
                                DISPOSITION
      The order denying defendant’s section 1170.95 petition is reversed and
remanded for the trial court to conduct a new evidentiary hearing pursuant
to section 1170.95, subdivision (d).




                                       13
                                           MARGULIES, J.



WE CONCUR:



HUMES, P. J.



EAST, J.




A160734
People v. Telea




      
       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                      14